Title: From Thomas Jefferson to the Senate, 12 January 1802
From: Jefferson, Thomas
To: Senate


          
            Gentlemen of the Senate.
          
          I now communicate to you a letter from the Secretary of State inclosing an estimate of the expences which appear at present necessary for carrying into effect the Convention between the U.S. of America and the French Republic, which has been prepared at the request of the House of Representatives.
          Th: JeffersonJan. 12. 1802.
        